Title: To Thomas Jefferson from A. Daudet, 1 September 1805
From: Daudet, A.
To: Jefferson, Thomas


                  
                     Excellence 
                     
                     Philadelphie, 1e 1er. 7bre. 1805.
                  
                  Permettés moi de recommander a votre protection, un journal francais, dont je suis le redacteur; ce journal destiné a entretenir l’union et l’intélligence qui regne entre deux Nations faites pour Sestimer a droit a cet égard a votre bienveillance, et les bontés que vous avez pour le nom francais m’en est un sur garent, il me serait infiniment precieux de pouvoir Vous Compter a la tête de mes Souscripteurs et que votre Exemple engagea quelque honnorables membres du Congrés a me proteger aussi. 
                  Veuillès bien Excellence me permettre de Saisir cette Circonstance de vous présenter l’hommage de mon respectueux devouëment
                  
                     A. Daudet 
                     
                     Walnut Street No. 53. Philadelphie
                  
               